Exceptions overruled. This is an action of tort to recover under G. L. c. 84, § 15, for injuries resulting from an alleged defect in a public way. The case was referred to an auditor under the usual rule, and he found for the plaintiff. Thereafter the ease was tried to a judge solely on the auditor’s report, and he found for the plaintiff. The defendant contends that the plaintiff failed to prove that the accident occurred on a public way. The auditor found “that the defect and want of repair of the sidewalk in the case was due to the negligence of the city.” By agreement of counsel the judge was furnished a transcript of the evidence heard by the auditor, and he concluded that the “auditor was justified in regarding as admitted by the defendant city that the location of the alleged defect was on a public way.” From excerpts contained in the bill of exceptions as to what was said before the auditor, we are of opinion that the conclusion of the judge was justified.